Dismissed and Memorandum Opinion filed May 15, 2008







Dismissed
and Memorandum Opinion filed May 15, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00251-CV
____________
 
IN THE INTEREST OF T.F.J.M., III,
a/k/a T.M., AND R.L.M., 
 
 
 

 
On Appeal from the 315th District
Court
Harris County, Texas
Trial Court Cause No.
2006-08066J
 

 
M E M O R
A N D U M   O P I N I O N
This
appeal is from a judgment signed March 13, 2008.  No clerk=s record has been filed.  The clerk
responsible for preparing the record in this appeal informed the court
appellant did not make arrangements to pay for the record.  
On April
10, 2008, notification was transmitted to all parties of the Court's intent to dismiss
the appeal for want of prosecution unless, within fifteen days, appellant paid
or made arrangements to pay for the record and provided this court with proof
of payment.  See Tex. R. App. P.
37.3(b).




Appellant
has not provided this court with proof of payment for the record. Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed May 15,
2008.
Panel consists of Justices Yates, Anderson, and Brown.